213 S.W.3d 686 (2007)
Lisa Lynne COGAN, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2006-SC-000639-KB.
Supreme Court of Kentucky.
January 25, 2007.

OPINION AND ORDER
By order of this Court, entered December 1, 2005, Lisa Lynne Cogan, whose address is 6654 Lake Trail Drive; Westerville, Ohio 43082, was suspended from the practice of law in Kentucky under Supreme Court Rule (SCR) 3.050 for nonpayment of bar dues. She now petitions for restoration. After reviewing the record and recommendation of the Board of Governors, we grant Cogan's application for reinstatement, subject to the conditions listed in this order.
SCR 3.500(1) provides, in relevant part, that a former member "who has been suspended for failure to pay dues as provided by Rule [SCR] 3.050 . . . and such status has prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the [Executive] Director, to include a certification from the KBA [Kentucky Bar Association] that there is no pending disciplinary matter, tendering a fee of $250.00, and payment of dues for the current year and all back years. . . ."
We received Cogan's application for restoration of membership on August 31, 2006. That application included affidavits from three KBA members in good standing attesting to Cogan's fitness for restoration. Additionally, Cogan tendered a check for $570.00, which reflected payment of the $250.00 fee, as well as Cogan's bar dues for the 2005-2006 fiscal year. According to the KBA, Cogan has satisfied her CLE requirements through the educational year ending June 30, 2007, but has not yet paid her bar dues for the 2006-2007 fiscal year.
In November 2006, the KBA's Board of Governors voted unanimously to recommend that we approve Cogan's application for restoration. Based on the facts of this case and the Board of Governors' conclusion that Cogan meets all the requirements for restoration of membership, IT IS ORDERED that Lisa Lynne Cogan is restored to membership in the Kentucky Bar Association and to the practice of law in the Commonwealth of Kentucky, subject to the following:
1) Her payment of all required bar dues, including any dues owed for the current year or any other period encompassed by her suspension; and
2) Her payment of "[a]ll costs [associated with this proceeding] incurred in excess of the filing fee," SCR 3.500(5), said sum being certified by the KBA as $90.42.
All concur.
ENTERED: January 25, 2007.
/s/ Joseph E. Lambert Chief Justice